Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Closest prior art Takenaka et al. (US 2014/0129086) teaches “In a mobile vehicle 1 having a vehicle body 2, a front wheel 3f, and a rear wheel 3r, the steered wheel 3f can be steered by a steering actuator 8 about a steering axis Csf which is tilted backward. A control device 15 controls the steering actuator 8, on the basis of a dynamics model of the mobile vehicle 1A configured by a mass point system having an inverted pendulum mass point 123 and a ground surface mass point 124, so as to stabilize a motional state quantity of the inverted pendulum mass point 123 and a motional state quantity of the steering angle of the steered wheel 3f.”  Additionally, prior art Tran et al. (US 2013/0311075) teaches “A safety system for motorcycle comprises at least one sensor mounted to the motorcycle to sense a feature of an environment surrounding the vehicle. An electronic control unit is configured to receive a signal from the at least one sensor and determine a probability that a safety incident may occur based upon the at least one feature. The probability is compared to at least a first threshold and the electronic control unit is configured to send at least one indicator signal when the at least one feature is above the first threshold. The indicator signal may be displayed on a helmet display. The safety system may be one of blind spot detection, forward collision alert, rear collision alert, cross-traffic alert, merging-traffic alert, lane departure warning, and traffic sign .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T NGUYEN/Primary Examiner, Art Unit 2683